Citation Nr: 1138184	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  11-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  A videoconference Board hearing was held at the RO in August 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  He testified before the Board in August 2011 that he currently experiences difficulty hearing conversations in crowds of people, even when wearing his hearing aids.  He also testified that he had to ask his wife and others to speak more slowly when they were talking to him so that he could understand them.  He testified further that he could not watch TV without closed captioning (CC).

The Veteran and his service representative contended at the August 2011 Board hearing that his most recent VA examination in July 2009 was inadequate for adjudication purposes.  The Veteran specifically testified that his hearing had worsened since July 2009.  Both the Veteran and his service representative essentially suggested that the July 2009 VA examination did not reflect accurately the current nature and severity of his service-connected bilateral hearing loss.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination(s) to determine the current nature and severity of his service-connected bilateral hearing loss.  All appropriate testing should be conducted.  The examiner must describe fully the functional impact of the Veteran's service-connected bilateral hearing loss in the examination report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

3.  Thereafter, readjudicate the Veteran's claim for an initial compensable rating for bilateral hearing loss.  If the benefits sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

